 396DECISIONSOF NATIONAL LABOR RELATIONS BOARDPaymaster OilMillCo.,a Division of Anderson,Clayton& Co., Inc.andInternationalChemicalWorkers Union.Case 15-CA-3593Union, the Respondent contending that it was improperlydenied a hearing on its objections to the election in therelated representation case and that the certification of theUnion is therefore invalid.March 2, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING ANDJENKINSOn November 7, 1969, Trial Examiner CharlesW.SchneiderissuedhisDecisionintheabove-entitledproceeding,grantingGeneralCounsel'sMotion for Summary Judgment, findingno merit invarious contentions made by Respondentin itsResponse to the Trial Examiner's Order toShowCausewhy the Motion for SummaryJudgment should not be granted, and finding on thepleadings that Respondent had engaged in and wasengagingin certain unfair labor practices within themeaning of Section 8(a)(5) and (1) of the NationalLaborRelationsAct,asamended.TheTrialExaminer recommended that Respondent cease anddesist from such unfair labor practices and takecertainaffirmativeaction,assetforth in theattachedTrialExaminer'sDecision.Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision.Pursuantto the provisions of Section 3(b) of theAct, as amended, the National Labor RelationsBoard hasdelegated its powers in connection withthis case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. TheBoard has considered the Trial Examiner's Decision,the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the Board hereby adoptsas itsOrder theRecommendedOrder of the TrialExaminer, and orders that Respondent, PaymasterOilMillCo., a Division of Anderson, Clayton &Co., Inc., Vicksburg, Mississippi, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe IssueCHARLES W.SCHNEIDER,TrialExaminer: The caseariseson a Motion for Summary Judgment filed byCounsel for the General Counsel upon an admitted refusalby the Respondentto bargainwith the certified ChargingA TheRepresentationProceeding'Upon a petition filed under Section 9(c) of the NationalLabor Relations Act (29 U.S.C.A. 159(c)) on November20, 1968, by International ChemicalWorkers Union,herein called the Union, the Union and Paymaster OilMill Co., a Division of Anderson, Clayton & Co., Inc.,theRespondent herein, entered into a Stipulation forCertificationUpon Consent Election on November 27,1968,whichwas approved by the Acting RegionalDirector of Region 15 of the Board on December 2, 1968.Pursuanttothestipulationanelectioninanappropriate bargaining unit, described hereinafter, washeldon January 3, 1969, under the direction andsupervision of the Acting Regional Director to determinethe question of representation. Upon conclusion of theelection the parties were furnished a tally of the ballotswhich showed that of approximately 67 eligible voters, 31castballotsfor the Union, 23 against, and 7 castchallenged ballotsOn January 7, 1969, the Respondent filed timelyobjections to the election and to conduct affecting theresultsof the election, alleging, in substance, thefollowing:1.Authorization cards were illegally obtained by theUnion.2.The Union illegally promised monetary and otherbenefits to induce employees to sign cards and to vote forthe Union.3.The Union threatened employees and their families ifemployees continued to oppose the Union or did not jointhe Union.4.The Union illegally induced employees to vote forthe Union.5.The Union thus interfered with, coerced, and deludedthe employees in such a manner that a proper electioncould not be held6.By the above and other conduct the Union interferedwith, threatened, coerced and intimidated employees andmade a free election impossible.Inconclusion theRespondent requested that theelectionbe set aside.No request was made in theobjections for a hearing.On February 26, 1969, the Acting Regional Directorissued a Report on Objections. In the report the ActingRegionalDirector stated that an investigation of theRespondent's objections had been conducted during whichallparties were afforded opportunity to submit evidencebearing on theissues.After discussion of the evidence, theActing Regional Director concludedin hisreport that theRespondent's objections raised no substantial issues offact or law with respect to the election or its results. The'Administrativeorofficialnotice is takenof the record in therepresentation proceeding,Case 15-RC-4037,as the term "record" isdefinedinSection102 68 and 102 69(f) ofthe Board's rules(Rules andRegulations and Statements of Procedure,NationalLaborRelationsBoard,Series 8 as amended)SeeLTV Electrosvstems, Inc,166 NLRBNo. 81, enfd. 388 F 2d 683 (C.A4);Golden Age Beverage Co.167NLRB No. 24, enfd 415 F.2d 26 (C A5), Intertype Co v Penello,269F.Supp573 (D C Va ),IntertypeCov.N L R B , 401F.2d 41 (C A 4),Follett Corp.164 NLRB No 47, enfd 397 F.2d 91 (C A 7), Section 9(d)of the NationalLaborRelations Act181NLRB No. 59 PAYMASTER OIL MILL CO.397Acting Regional Director consequently recommended tothe Board that the Respondent's objections be overruled intheir entirety and that the Union be certified as thebargaining representative in the appropriate unitOn March 20, 1969, the Respondent filed with theBoard inWashington,D.C. exceptions to the ActingRegionalDirector'sReport, in which the Respondentrequested that a hearing be held on its objectionsOn June 9, 1969, the Board issued a Decision andCertificationofRepresentative inwhich the BoardadoptedtheActingRegionalDirector'sfindings,conclusions and recommendations, and certified the Unionas the bargaining representative.2B.The Unfair Labor Practice CaseOn July 22, 1969, the Union filed the instant unfairlabor practice charge alleging that since the certificationtheRespondent had refused and continued to refuse tobargain with the Union.On August 21, 1969, the Regional Director issued aComplaint and Notice of Hearing alleging that theRespondent had committed unfair labor practices inviolation of Section 8(a)(l) and (5) of the Act by refusingto recognize, meet with, or to confer with the Union asbargaining representative, though requested to do so sincethe certification.On August 29, 1969, the Respondent filed its Answer tothe Complaint in which it admitted most of the materialallegations of the Complaint but denied the commission ofunfair labor practices. The Answer admitted that since onor about July 18, 1969, the Respondent has refused andcontinues to refuse to meet with or bargain with theUnion, for the reason that the Respondent desires to testthe correctness of the Board's Decision and Certificationof Representative.On September 12, 1969, Counsel for the GeneralCounsel filed a Motion for Summary Judgment on theground that the Respondent's Answer did not raise anytriable issue requiring hearingOn September 15, 1969, IissuedanOrder to Show Cause on the Motion forSummary Judgment returnable September 30, 1969. OnSeptember 29, 1969, the Respondent filed a Response totheOrder to Show Cause No responses have beenreceived from the other partiesC. Ruling on Motion for Summary JudgmentThe Respondent opposes the motion for summaryjudgment on the ground that the Respondent was invalidlydenied a hearing on its objections in the representationcase. Subsidiary thereto the Respondent in its response tothe order to show cause asserts a number of contentions,considered hereinafter.ItisestablishedBoard policy, in absence of newlydiscoveredorpreviouslyunavailableevidencenot to'With respect to the Respondent's objections to the election the BoardsaidThe Board has considered the Acting Regional Director'sReport andtheEmployer'sexceptions thereto, and hereby adopts the ActingRegional Director's findings,conclusions,and recommendations, as theEmployer has raised no material or substantial issue of fact or lawwhich would warrant reversal of the Acting Regional Director or requirea hearing.As we have overruled all of the objections,and as the tally of ballotsshows that the Petitioner has received a majority of the valid ballotscast,we shall certify it as the exclusive bargaining representative of theemployees in the appropriate unitpermit litigation before atrialexaminer in an unfair laborpractice case ofissueswhich were or could have beenlitigated in a prior related representation proceeding.' Thispolicy is applicable even though no formal hearing onobjections has been provided by the Board Such a hearingisnot a matter of right unless substantial and materialissues are raised.' Respondent does not claim to presentany newly discovered or previously unavailable evidence.We turn now to the Respondent's contentions.Some of the Respondent's assertions in its response tothe order to show cause are in essence reiterations ofcontentions advanced by the Respondent, either to theActing Regional Director or to the Board, in connectionwith its objections to the election, as, for example, itsright to a hearing on thoseissues.Relitigation of thosematters or consideration of them by the Trial Examinerare precluded under existing authority, no representationbeingmade by the Respondent that it possesses new orpreviously unavailable evidence.Authority cited by theRespondent, such as the case ofHometown Foods, Inc v.N L R B,379 F.2d 341 (C.A 5), 1967, turned on thecorrectnessoftheBoard'sdetermination that theobjections to the election raised no substantial or materialissue- a matter which the courts may review, but whichthe Trial Examiner may notThe other contentions stated by the Respondent may besummarized as follows:IThat the Board's rules make no provision for amotion for summary judgment on the pleadings and thatsuch a procedureisinviolation of the AdministrativeProcedure Act.2.That the representation case pleadings, reports,decisionsandordersareinadequate for the TrialExaminer to make a decision on the General Counsel'smotion, and that thereisnopublished decision of theBoard of which the Trial Examiner may take officialnotice, and that consequently the General Counsel seeks ajudgment without evidence in support of the allegations ofthe Complaint.3.That the Board's procedures deprive employers ofdue process of law by denying hearings on objections andby requiring employers to present evidence in support ofobjections to elections. The bases for this contention arethat (a) employees are permitted by the Board to refuse tocooperate with employers attempting to adduce evidenceof union misconduct (citingJohnnie's Poultry Co..146NLRB 770, 775); and (b) the Board refuses to issueinvestigativesubpoenastoanemployerrequiringcompulsory testimony regarding union misconduct.Ifind these contentions of the Respondent not to besustained for the following reasons:1.Board orders based on summary judgments have'Krieger-Ragsdale& Co. Inc,159NLRB 490, enfd 379 F.2d 517(C A 7), cert denied, 389 U S 1041,N L R B v Macomb Pottery,376F 2d 450 (C A7),Howard Johnson Company,164NLRB No 121;Metropolitan LifeInsuranceCompany.163NLRB 579. SeePittsburghPlateGlassCo v N L R H.313U S 146, 162, NLRB Rules andRegulations, Sections102 67(f) and 102 69(c).'O K Van and Storage, Inc.127 NLRB 1537, enfd. 297 F 2d 74 (C A5)SeeAir Control Window Products, Inc,335 F 2d 245, 249 (C A 5)"If there is nothing to hear, then a hearing is a senseless and uselessformality "See alsoN L R B v.Bata ShoeCo. 377 F 2d 821, 826 (C.A4), cert den389 U S.there is no requirement,constitutional orotherwise,that there be a hearing in the absence of substantial andmaterial issues crucial to determination of whetherNLRBelection resultsare to be accepted for purposes of certification. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen enforced by the large majority of the U.S Courts ofAppeals.'The Board has uniformly rejected contentions that thereisno authority for summary judgmentin, variously, theNationalLaborRelationsAct,theAdministrativeProcedure Act, or the Board's procedures or rules.'Iam cited to no case in which a court has refusedenforcement of a Board order on the ground that theBoard may not use summary judgment procedure. On thecontrary,whenever the issue has been raised,the Courtshave uniformly upheld the Board'sauthority to utilizesuch procedure where there were no issues requiring anevidential hearing.'In several other summary judgment cases the courts,while refusing enforcement of Board orders on the merits,specifically upheld or assumed the authority of the Boardto issue summary judgments.See, for example,N L R Bv.ChelseaClockCo,411 F.2d 1 89(C.A.1);N L R B v.Ortronix Inc,380 F.2d 737 (C.A. 5).2.AssumingthecorrectnessoftheBoard'sdeterminations in the representation case, as I must at thisstageof the proceeding in the absence of new orpreviously undiscovered evidence,theofficialfactsofrecord and the admissions of the Respondent constituteadequate legal basis for concluding that there are nounresolved factual issues requiring hearing before a trialexaminer and that the case may therefore be disposed ofon the existing record as a matter of law. That there is nopublished decision of the Board in the sense of one'See, for example,the following cases decided within the last 3 years'BaumritterCorp v N L R B.386 F 2d 117 (C A 1),N L R BvPuritanSportswear Corp ,385 F 2d 142 (C A3),N L R B v Certified TestingLaboratories, Inc,387 F 2d 285 (C A3);N L R B v Carolina NaturalGas Corp,386 F 2d 571 (C A4), LTV Electrosystems, Inc , v N L R B.388 F 2d 683 (C A 4), NLRB v Aerovox Corp,390 F 2d 653 (C A 4),N L R B v Rish Equipment Co.401 F 2d 597 (C A4),N L R B vUnion Brothers,403 F 2d 883 (C A4);N L R B v Aerovox Corp,409F 2d 1004 (C A4),N L R B v Hevi-Duty Electric Co,410 F 2d 757(C A4),N L R B v Clement-Blythe Companies,415 F 2d 78 (C A 4),Neuhoff BrosPackers,IncvNLRB ,362F 2d 611 (C A 5) 'Southwestern Portland Cement Co v N L R B.407 F 2d 131 (C A 5);N L R B v Capitan Drilling Co,408 F 2d 676 (C A5),Riverside Press,IncvNLRB,415 F 2d 281, (CA5),NLRB v Golden AgeBeverageCo ,415 F 2d 26, (C A5),NLRB v Crest Leather MfgCorp ,414 F.2d 421 (C.A5);N L R B v Tennessee Packers, Inc.379F 2d 172 (C A 6, 1967),cert.denied 389U S 958;NLRB vBrush-MooreNewspapers, Inc,413 F 2d 809 (C A6),N L R B vNational Survey Service, Inc,361 F 2d 199 (C A7),Macomb PotteryCo v NLRB B.376 F 2d 450 (C A7),N L R B v Krieger-Ragsdale &Company, Inc ,379 F 2d 517 (C A 7), certdenied 389U S 1041,FollettCorp v NLRB ,391 F 2d 91 (C A7);N L R B v Hollywood Brands,Inc,398 F 2d 294 (C A7),N L R B v Montgomery Ward & Co ,399F 2d 409 (C A7),N L R B v Red Bird Foods, Inc,399 F 2d 600 (C A7),N L R B v E-Z Davies Chevrolet,395 F 2d 191, (C A9),N L R B vContinental Nut Company,395 F 2d 830 (C A 9)'See, for example,LiquidCarbonicCorporation,116NLRB 795;Krieger-Ragsdale&Co, Inc.159 NLRB 490;E-Z Davies Chevrolet,161NLRB 1380;Union Brothers.Inc,162NLRB 1505,Reno's RiversideHotel,Inc, d/b/a Riverside Hotel.163NLRB 280;Metropolitan LifeInsuranceCompany,163NLRB579;HarryT Campbell Sons'Corporation,164 NLRB No 36 and cases there cited,Red-More Corp,d/b/a Disco Fair,164 NLRB No. 93,Ore-Ida Foods,164 NLRB No. 64,Clement-BlytheCompanies.168NLRB No24,StateFarmMutualAutomobile Insurance Company.169 NLRB No.122, Chelsea Clock Co.170 NLRB No 21'See, for example,the following cases cited in In. 5 and6, supraBaumritterCorp,CertifiedTestingLaboratories,PuritanSportswearCorp. Carolina Natural Gas Corp, LTV Electrosystems, Aerovox Corp(both cases),Union Bros,Clement-Blythe Companies,Caption DrillingCo, Crest Leather Mfg Corp, Brush-Moore Newspapers. Inc,and E-ZDavies Chevroletpublishedinanofficialvolume of Board Decisions isimmaterial.The Board's Decision and Certification ofRepresentative constitutes, an official decision open topublic inspection.3.We come then to the Respondent's contention to theeffect that Board procedures in representation cases denyemployers due process of law by denying hearings onobjections, and by requiring the submission of evidence insupport of objections to electionsAs we have seen,hearings on objections are not required in the absence ofsubstantial ormaterial issue. That the Board properlyrequires parties filing objections to elections to presentevidenceinsupportof their objections has beenestablished.N L R B v 0 K Van and Storage. Inc,supra; N L R B v. Bata ShoeCo. 377 F.2d 821 (C A 4)'The suggestion of the Respondent that efforts by it tosecure testimony from employees in the instant case wouldhave been fruitless and perhaps unlawful is not borne outby the authorities.In the case ofN L R B v National Survey Service,Inc.,361 F 2d 199 (C.A. 7), the court held that properattemptsbyanemployer to secure evidence fromemployees in connection with objections to an election arenot unlawful. The court said:Ithas been held that, in preparing for an unfair laborpractice case, an employer may question employeesprovided his questions are relevant to the issues and arelikely to yield substantial evidence. [Citing cases ]The court went on to hold that principle applicable torepresentation cases, saying that the authorities "disclosethat employer interrogation is not unlawfulper seWe seeno reason for not extending this rule to representationproceedings."TheJohnnie's Poultrycase cited by the Respondent isinapplicable on its facts. That case involved interrogationof employees in furtherance of unlawful conduct. TheBoard there specifically said:.Respondent's interrogations were but part andparcel of its efforts to avoid recognizing and bargainingwith a statutory representative. In circumstances suchas these we do not believe that Respondent may relyupon privilege to justify an unwarranted intrusion intothe protected activity of employeesNothing in theJohnnie's Poultrydecision forecloses alegitimate effort by an employer to secure evidence in arepresentation case from his employees.Concerning theRespondent's inability to secureinvestigative subpoenas,itisquite true that Respondentcannot. The reason is that there is no provision in theNationalLaborRelationsAct,theAdministrativeProcedure Act, or other law authorizing parties other than'In the0 K Vancase the 5th Circuit said the following in partThe action of the Board was unexceptionable In order to be entitledto a hearing on its objections to an election, an objecting party mustsupply the Board with specific evidence which prima facie would warrantsetting aside the election [Citing authorities]The burden is not on theBoard to show that the election was fairly conducted,but on Respondentto show that it was not.The Boardmakes it a practiceto hold post-election hearings onobjections to elections,but in keeping with the spiritof the Act does soonlywhen it appears that the allegations reliedon to overturn theelection have a basis in law and that there is evidenceto support themThe opportunity for protracted delay of certification of theresults ofrepresentation elections which would exist in the absenceof reasonableconditions to theallowance ofa hearing onobjections is apparentAnobjectingpartywho failsto satisfy suchconditionshas no cause forcomplaint when and if his demandfor ahearing is denied PAYMASTER OIL MILL CO.399theBoard to use investigative subpoenas in Boardproceedings The Board has such authority, but only has itbecause it is conferred by Section I l(1) of the NLRAThatSection11authorized theBoard to issuesubpoenas in aid of its investigation of a charge prior toissuance of a complaint was established early in thehistory of the Board.N L R B v. The Barrett Company,120 F.2d 583 (C.A. 7) Attempts to revoke such authorityinunfair labor practice cases at the time of theTaft-Hartley amendments to the Act in 1947 were rejectedby Congress, although Section 11 was amended in otherrespects.'TheActdoesnotauthorize the use ofinvestigative subpoenas by parties other than the BoardSchrementi Bros v. McCulloch,69 LRRM 2253 (D.C.Ill1968).The Respondent's contentions advanced in its responseto the order to show cause are therefore found not to besupported.Upon the basis of the record before me I make thefollowing further:collective bargaining, and by virtue of Section 9(a) of theAct the Union is the exclusive representative of all theemployees in the said unit with respect to rates of pay,wages,hoursof employment and other terms andconditions of employment.Since on or about July 18, 1969, though requested bythe Union to bargain, the Respondent has refused and iscontinuing to refuse to recognize the Union and to meetand to bargain collectively with the Union as suchrepresentative.By thus refusing to bargain collectively Respondent hasengaged in unfair labor practices in violation of Section8(a)(5) of the Act and has interfered with, restrained andcoerced its employees in violation of Section 8(a)(1) of theAct.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings and conclusions, pursuantto Section 10(c) of the Act, I recommend that the Boardissue the following.FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is, and at all times material herein hasbeen, a corporation authorized to do, and doing, businessin the State of Mississippi where it operates a soybeanand warehouse facility in Vicksburg.Duringthepreceding12months,theperiodrepresentative of all times material herein, Respondent, inthe course and conduct of its business operations, receivedgoods valued in excess of $1,000,000 from points locateddirectly outside the State of Mississippi.Respondent is, and at all times material herein hasbeen,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActiI.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and at all times material herein has been,a labor organizationwithin themeaning ofSection 2(5) ofthe Act111.THE UNFAIR LABOR PRACTICESThe following employees of Respondent constitute aunitappropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the ActAllproductionandmaintenance employees of theEmployer at its Vicksburg, Mississippi plant, includingshipping and receiving employees, but excluding allofficeclericalemployees,watchmen,guards,andsupervisors as defined in the Act.On June 9, 1969, the Board certified the Union as theexclusivecollective-bargainingrepresentativeoftheemployees in the appropriate unit for the purposes of'The House bill contained a provision deleting such authority in unfairlabor practice cases but continuing it in representation cases (H R 3020,Section 11), Legislative History of the Labor-Management Relations Act1947 p 201, House Committee Report No 245 p 45, Legislative Historyp 334 However the provision was eliminated in Conference (HouseConference Report No. 510 p 58, Legislative History p 562)The amendments to Section II which were adopted deleted the Board'sformer authorityto rejectrequests for subpoenas,made compliance withsuch requests mandatory,added a provision for a revocation procedure,and spelled out the groundsfor revocationORDERA. For the purpose of determining the duration of thecertification, the initial year of certification shall bedeemed to begin on the date the Respondent commencesto bargain in good faith with the Union as the recognizedexclusive bargaining representative in the appropriate unit loB Paymaster Oil Mill Co , A Division of Anderson,Clayton & Co., Inc , its officers, agents, successors andassigns shall:1.Cease and desist from:(a)Refusing to bargain collectively with InternationalChemicalWorkersUnionastheexclusivecollective-bargaining representative of the employees inthe following appropriate bargaining unitAllproductionandmaintenance employees of theEmployer at its Vicksburg, Mississippi plant, includingshipping and receiving employees, but excluding allofficeclericalemployees,watchmen,guards,andsupervisors as defined in the Act(b)Interferingwith the efforts of said Union tonegotiate for or represent employees as such exclusivecollective-bargaining representative.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act.(a) Upon request bargain collectively with InternationalChemicalWorkers Union as the exclusive representativeof all employees in the appropriate unit with respect torates of pay, wages, hours of employment, and otherterms and conditions of employment, and embody in asigned agreement any understanding reached(b)Postatitsplaceofbusiness inVicksburg,Mississippi,copiesof the attached noticemarked"The purposeof this provision is to insure that the employees in theappropriate unit will be accorded the services of their selected bargainingagent for the period providedby law SeeMar-Jac Poultry Co ,136NLRB785,Commerce Co, dlb/a LamarHotel,140 NLRB226, 229, 328F 2d 600 (C A 5), cert denied 379 U S817,BurnettConstruction Co .149 NLRB1419, 1421, 350 F 2d 57 (C A 10) 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD"Appendix."" Copies of said notice on forms provided bytheRegionalDirector for Region 15 shall, after beingduly signed by an authorized representative of theRespondent, be posted by the Respondent immediatelyupon receipt thereof and be maintained by the Respondentforaperiodof60 consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily postedReasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial(c)Notify the Regional Director for Region 15, inwriting, within 20 days from receipt of this RecommendedOrder what steps the Respondent has taken to complyherewith.' S"In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations, and recommended Order hereinshall,as provided in Section102 48 of theRules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andall objections thereto shall be deemedwaived forall purposes In the eventthat the Board's order isenforcedby a judgmentof a United States Courtof Appeals,thewords in the notice reading"Posted by Order of theNationalLabor Relations Board"shallbe changed to read"Postedpursuant to a Judgment of the United States Courtof AppealsEnforcingan Orderof theNational Labor Relations Board ""In the event these recommendations are adoptedby theBoard, thisprovision shall be modified to read"NotifytheRegional Director forRegion 15, in writing,within 10 days fromreceipt of this Orderwhat stepsthe Respondent has takento complyherewith "APPENDIXNOTICE TO EMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withInternational ChemicalWorkers Union as the exclusivecollective-bargaining representative of all the followingemployees:All production and maintenance employees at ourVicksburg,Mississippi plant, including shipping andreceiving employees, but excluding all office clericalemployees,watchmen, guards, and supervisors asdefined in the National Labor Relations ActWE WILL NOT interfere with the efforts of the Unionto negotiate for or represent employees as exclusivecollective-bargaining representativeWE WILL bargain collectively with the Union as theexclusivecollective-bargainingrepresentativeof theemployees in the appropriate unit, and if anunderstanding is reached we will sign a contract withthe Union.PAYMASTER OIL MILLCO, A DIVISION OFANDERSON,CLAYTON &CO, INC(Employer)DatedBy(Representative)(Title)This is an official notice and must notbe defaced byanyone.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby any othermaterial.Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice—T6024 FederalBuilding(Loyola), 701 Loyola Avenue,New Orleans,Louisiana70113, Telephone 504-527-6361